UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13507 SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 34-1395608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerate Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Shares, without par value 4,875,131 shares (class) (Outstanding at August 13, 2014) SB FINANCIAL GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 PART I – FINANCIAL INFORMATION Item 1. Financial Statements SB Financial Group, Inc. Condensed Consolidated Balance Sheets June 30, 2014 and December 31, 2013 June December ($ in Thousands) (unaudited) ASSETS Cash and due from banks $ $ Securities available for sale, at fair value Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) Net loans Premises and equipment, net Other securities - FRB and FHLB Stock Cash surrender value of life insurance Goodwill Core deposits and other intangibles Foreclosed assets held for sale, net Mortgage servicing rights Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND EQUITY Deposits Non interest bearing demand $ $ Interest bearing demand Savings Money market Time deposits Total deposits Notes payable - Advances from Federal Home Loan Bank Repurchase agreements Trust preferred securities Accrued interest payable Other liabilities Total liabilities Commitments and contingent liabilities - - Equity Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income 74 Treasury stock ) ) Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements (unaudited) Note: The balance sheet at December 31, 2013 has been derived from the audited consolidated financial statements at that date 3 SB FINANCIAL GROUP, INC. Condensed Consolidated Statementsof Income(Unaudited) ($ in thousands, except share data) Three Months Ended SixMonths Ended June 30, June 30, June 30, June 30, Interest income Loans Taxable $ Nontaxable 13 16 29 40 Securities Taxable Nontaxable Total interest income Interest expense Deposits Repurchase Agreements & Other 4 15 15 31 Federal Home Loan Bank advances 71 84 Trust preferred securities Total interest expense Net interest income Provision for loan losses Net interest income after provisionfor loan losses Noninterest income Wealth Management Fees Customer service fees Gain on sale of mtg. loans & OMSR's Mortgage loan servicing fees, net Gain on sale of non-mortgage loans 84 82 Data service fees Net gain on sales of securities 56 - 56 20 Gain/(loss) on sale/disposal of assets ) Other income Total non-interest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Data processing fees Professional fees Marketing expense 92 Telephone and communication Postage and delivery expense State, local and other taxes 95 Employee expense Intangible amortization expense OREO Impairment - - - 33 Other expenses Total non-interest expense Income before income tax expense Income tax expense Net income $ Common share data: Basic earnings per common share $ Diluted earnings per common share $ See notes to condensed consolidated financial statements (unaudited) 4 SB Financial Group, Inc. Condensed Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, ($'s in thousands) Net income $ Other comprehensive(loss)/income: Available-for-sale investment securities: Gross unrealized holding (loss) gain arising in the period ) ) Related tax(expense) benefit ) ) Less: reclassification adjustment for loss realized in income ) - ) ) Related tax benefit 19 - 19 7 Net effect on other comprehensive (loss) income ) ) Total comprehensive income $ SB Financial Group, Inc. Condensed Consolidated Statements of Shareholders’ Equity (unaudited) Preferred Common Additional Retained Accumulated Other Comprehensive Treasury ($'s in thousands except per share data) Stock Stock Paid-in Capital Earnings Income (Loss) Stock Total Balance, January 1, 2014 $
